                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 ADAM CLAYON GIFFORD,                             )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )       No.     1:19-CV-228-HSM-CHS
                                                  )
 TIM FULER, SCOTTY MCKAY,                         )
 PAIGE SHELTON, TYLER MILLIKEN,                   )
 TRACIE PARTIN, SKYLER                            )
 THRASHER, ELIJAH CHAMPION, and                   )
 JASON TAYLOR,                                    )
                                                  )
               Defendants.                        )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On November 4, 2019, the

Court entered an order screening the complaint and providing that Plaintiff had twenty days from

the date of entry of the order to return service packets for the remaining Defendants [Doc. 6 p. 5-

6]. Subsequently, Plaintiff notified the Court of his change of address [Doc. 7]. The clerk remailed

the order to Plaintiff’s updated address on December 13, 2019 [Doc 13]. The Court’s order warned

Plaintiff that if he failed to timely comply with the service packet requirements, the Court would

dismiss this action [Doc. 6 p. 6]. More than twenty days have passed since the Court remailed its

order to Plaintiff, and Plaintiff has not complied with this order or otherwise communicated with

the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);
Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

Plaintiff received the Court’s order, but chose not to comply therewith. As such, the first factor

weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

        As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply with the Court’s order [Doc. 6 p. 5-6].

        Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was proceeding in forma pauperis [Doc. 6] in this matter, and he has not

pursued the case since filing his notice of change of address on November 13, 2019 [Doc. 7].

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b). The Court CERTIFIES that any appeal

from this order would not be taken in good faith.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                   2
SO ORDERED.



                     /s/ Harry S. Mattice, Jr.
                       HARRY S. MATTICE, JR.
                  UNITED STATES DISTRICT JUDGE




              3
